DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            TRINITA AUSTIN,
                               Appellant,

                                     v.

          DEUTSCHE BANK NATIONAL TRUST COMPANY,
    As Indenture Trustee for NEW CENTURY HOME EQUITY LOAN,
                               Appellee.

                               No. 4D17-1632

                               [June 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE07-
36245 21.

   Trinita Austin, Fort Lauderdale, for appellant.

  Christopher P. Hahn of Maurice Wutscher LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.